HNI Corporation408 East Second Street, Muscatine, Iowa 52761, Tel , Fax , www.hnicorp.com EXHIBIT 99.1 News Release For Information Contact: Matthew D. McGough, Vice President, Corporate Finance (563) 272-7563 Kurt A. Tjaden, Vice President and Chief Financial Officer (563) 272-7400 HNI CORPORATION REPORTS STRONG SALES AND EARNINGS FOR FOURTH QUARTER AND FISCAL YEAR 2014 Fourth Quarter Highlights · Sales increased 19.5% · Non-GAAP net income per share increased 30% to $0.65; GAAP net income per share $0.16 Fiscal Year Highlights · Sales increased 7.9% · Non-GAAP net income per share increased 38% to $1.97; GAAP net income per share $1.35 MUSCATINE, Iowa (February 11, 2015) – HNI Corporation (NYSE: HNI) today announced sales for the fourth quarter ended January 3, 2015, of $646.7 million and net income of $7.1 million, or $0.16 per diluted share.Non-GAAP net income per diluted share improved 30 percent from the prior year quarter to $0.65, which excludes restructuring charges, goodwill and intangible impairment, transition costs and gain on sale of assets.For fiscal year 2014, the Corporation reported sales of $2.2 billion and net income of $61.5 million, or $1.35 per diluted share.Non-GAAP net income per diluted share improved 38 percent from the prior year to $1.97, which excludes restructuring charges, goodwill and intangible impairment, transition costs and gains on sale of assets. Fourth Quarter and Year End Summary Comments "We are pleased with our very strong sales and earnings for the fourth quarter and full year 2014.Our hearth business achieved record financial results for the year, driven by four consecutive quarters of double-digit growth in both new construction and remodel/retrofit channels and strong operational execution.Office furniture sales momentum accelerated in the fourth quarter with significant increases in both our supplies-driven and contract businesses.We enter 2015 financially strong, competitively well positioned and focused on delivering profitable growth," said Stan Askren, HNI Corporation Chairman, President and Chief Executive Officer. Fourth Quarter – Financial Performance (Dollars in millions, except per share data) Three Months Ended 1/3/2015 12/28/2013 Change GAAP Net Sales $ $ % Gross Profit % % % -40 bps SG&A % % % -50 bps (Gain) loss on sale of assets % %) - 20 bps Restructuring & impairment charges % % - 340 bps Operating Income $ $ -34.1 % Operating Income % % % -320 bps Net Income % % % -310 bps EPS – diluted $ $ -68.0 % Non-GAAP Gross Profit % % % - Operating Income $ $ % Operating Income % % % 50 bps EPS - diluted $ $ % Fourth Quarter Summary Comments · Consolidated net sales increased $105.4 million or 19.5 percent to $646.7 million.Compared to prior year quarter, an acquisition, net of divestiture, increased sales $24.4 million.On an organic basis sales increased 15.0 percent. · Non-GAAP gross margin was consistent with prior year.Higher volume and better price realization were offset by unfavorable product mix and investments in operations. · Selling and administrative expenses, as a percentage of sales, decreased 50 basis points due to volume, partially offset by increased freight costs due to carrier capacity constraints, strategic investments, higher incentive-based compensation and acquisition impact. · The Corporation recorded $24.5 million of restructuring and impairment charges and transition costs.These charges included goodwill and intangible impairment charges of $20.5 million related to a small office furniture business and $4.0 million of restructuring and transition costs in connection with closures announced earlier this year.Of the restructuring and transition charges, $2.7 million was included in cost of sales. · The effective tax rate for the current year quarter of 69.3 percent reflects the non-deductibility of the goodwill and intangible impairment.Excluding this impact the effective tax rate was 36.7 percent. Full Year – Financial Performance (Dollars in millions, except per share data) Twelve Months Ended 1/3/2015 12/28/2013 Change GAAP Net Sales $ $ % Gross Profit % % % 60 bps SG&A % % % -20 bps (Gain) loss on sale of assets % %) % 60 bps Restructuring & impairment charges % % - 150 bps Operating Income $ $ % Operating Income % % % - Net Income % % % -30 bps EPS – diluted $ $ -2.9 % Non-GAAP Gross Profit % % % 100 bps Operating Income $ $ % Operating Income % % % 120 bps EPS - diluted $ $ % Full Year Summary Comments · Consolidated net sales increased $162.7 million or 7.9 percent to $2.2 billion.Compared to prior year, an acquisition, net of divestitures, increased sales $7.5 million.On an organic basis sales increased 7.5 percent. · Non-GAAP gross margin improved 100 basis points from prior year primarily due to higher volume, better price realization and strong operational performance, partially offset by unfavorable product mix, investments in operations and higher warranty costs. · Selling and administrative expenses, as a percentage of sales, decreased 20 basis points due to volume, partially offset by increased freight costs due to carrier capacity constraints, strategic investments, increased group medical costs, higher incentive-based compensation and acquisition impact. · The Corporation recorded $43.1 million of restructuring and impairment charges and transition costs.These charges included goodwill and intangible impairment charges of $29.4 million related to two office furniture businesses and $13.7 million of restructuring and transition costs in connection with closures announced during this year.Of the restructuring and transition charges, $10.1 million was included in cost of sales. · The effective tax rate for the current year of 41.6 percent reflects the non-deductibility of the goodwill and intangible impairment recorded in the fourth quarter.Excluding this impact the effective tax rate was 34.8 percent. Office Furniture – Financial Performance (Dollars in millions) Three Months Ended Twelve Months Ended 1/3/2015 12/28/2013 Change 1/3/2015 12/28/2013 Change GAAP Net Sales $ $ % $ $ % Operating Income $ $ -62.9
